Citation Nr: 1115482	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  02-04 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE
 
Entitlement to special monthly compensation (SMC) for anatomical loss of a creative organ based on removal of the left testicle.



REPRESENTATION

Veteran represented by:	Hugh D. Cox, Attorney



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1942 to September 1945 and was a prisoner of war (POW) of the German Government from February 1944 to April 1945.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decision of the RO.  

In an April 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) for the most part affirmed an October 2007 decision of the Board.  

This included affirming the denial of the claim for an rating for the service-connected residuals of a left herniorrhaphy and orchiectomy, but the Court did set aside and remand the matter identified on the preceding page for further consideration by the Board.  (See April 2010 Memorandum Decision).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

Given the favorable action taken hereinbelow, the claim for an increased rating for the service-connected residual of the herniorrhaphy and orchiectomy is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The currently demonstrated absent left testicle is shown to be due to a surgical procedure performed to correct a condition that as likely as not was acquired during the Veteran's period of service in World War II.     


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, special monthly compensation is payable as the disability manifested by a surgically absent left testicle is due to disease or injury that was incurred in active service.  



REASONS AND BASED FOR FINDING AND CONCLUSION

As noted, the service treatment records show that this Veteran of World War II was treated for an inguinal hernia in 1944 and apparently underwent surgery while being held as a POW by the German Government.   

While the Veteran's left testicle was described as being undescended during service, he was noted to have incomplete descent of the left testicle, congenital in 1942 during service.  It was noted at that time that the testicle would descend normally with coughing or straining.   An inguinal hernia was identified at that time.  

When examined by VA in March 1946 following service, the Veteran was found to have a recurrent, incomplete left inguinal hernia.  The left testicle was noted to be retracted, but not swollen or tender.  The left testicle was described as being present within the scrotal sac "possibly elevated due to shortening of the spermatic cord" during the herniorrhaphy.  

Significantly, the Veteran testified at a hearing held in October 1948 that he had undergone hormone treatment for a small undeveloped left testicle as a child and that the testicle developed to almost full size and descended and stayed in the scrotum for the most part.  He added that, following the operation performed when he was a POW, the testicle did not come down again and remained swollen and somewhat less tender.  

When hospitalized by VA in August 1947, the left testicle was noted to be in the left inguinal canal above the external inguinal ring.  The attempts to force the testicle down into the scrotum were unsuccessful.  

The Veteran underwent a first stage Thorek operation at that time.  After the Veteran returned from a furlough following the operation, it was noted that the left testicle was completely atrophic.  

When hospitalized by VA in January 1948, the right testicle was noted to be of normal size, but the left that had been brought down at the time of the previous procedure was not palpable.  A "cuff" of the scrotum was excised to include the remnants of an atrophic left testicle.  However, the pathology report did not make mention of testicular tissue.  

Based on careful review of the record, the Board now finds the evidence to be in relative equipoise in showing that the Veteran's left testicle noted to be hypermobile shortly after entering service as likely as not became permanently retracted after he apparently developed an inguinal hernia and underwent surgery while he was a POW.  

In resolving all reasonable doubt in the Veteran's favor, special monthly compensation based on the loss of a creative organ for an absent left testicle is warranted in this case.  

To the extent that this action is favorable to the Veteran, a discussion of VCAA is not required at this time.  


ORDER

Special monthly compensation based on the loss of a creative organ for the acquired absence of the left testicle is granted.  



REMAND

In the April 2010 Memorandum, the Court noted that the Board had denied benefits for loss of use of a creative organ because it found that the Veteran had an undescended testicle removed, which was not a ratable disability.  See 38 C.F.R. § 4.115(b), DC 7524 ("Testis, undescended, or congenitally undeveloped is not a ratable disability.")     

In affirming the Board's decision denying an increased rating for the service-connected disability, the Court noted that the record was absent evidence showing that the Veteran's right testicle was nonfunctioning.  

Accordingly, in light the favorable action taken hereinabove, the Board finds that the claim for an increased rating for the service-connected disability is subject to further action on the part of the RO.  See Thompson v. Gober, 14 Vet.App. 187, 188 (2000) (Board must provide an adequate statement of reasons or bases "for its rejection of any material evidence favorable to the claimant"); Allday v. Brown, 7 Vet.App. 517, 527 (1995) (Board's statement "must be adequate to enable a claimant to understand the precise basis for the Board's decision, as well as to facilitate review in this Court"); see also Tucker v. West, 11 Vet.App. 369, 374 (1998) (remand is appropriate where the Board has, inter alia, failed to provide an adequate statement of reasons or bases).

Accordingly, this pending matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should undertake any action that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5013(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence, if any, are still needed to substantiate his claim for an increased rating for the service-connected residuals of the left herniorrhaphy and orchiectomy.  

This should include notifying the Veteran that he may submit evidence to show that his remaining testicle is nonfunctioning.  

2.  After completion of the requested development (and after undertaking any additional development deemed necessary), the RO should readjudicate the claim for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


